t c memo united_states tax_court lance r and elaine c lefleur petitioners v commissioner of internal revenue respondent docket no filed date h filed a lawsuit against his former employer alleging breach of contract fraud and the tort of outrageous conduct among other things h received a lump sum of dollar_figure million to settle the suit and he incurred dollar_figure in legal fees and costs in connection therewith the agreement expressly allocated dollar_figure of the dollar_figure million sum to compensatory_damages for h's tort claims on account of personal injuries including mental pain and suffering the agreement allocated dollar_figure of that sum to one of h's contract claims none of the proceeds were allocated to punitive_damages ps included the dollar_figure of the settlement proceeds allocated to the contract claim in their gross_income on schedule c attached to their federal_income_tax return for ps relied on sec_104 i r c to exclude the remaining dollar_figure allocated to the personal injury claims from their gross_income ps also allocated the entire amount of attorney's_fees and costs to the contract claim and deducted those fees and costs as a schedule c expense pursuant to sec_162 i r c as r's primary position in the notice_of_deficiency r determined that ps' gross_income includes the total amount of settlement proceeds r determined that dollar_figure was attributable to salary and wages and an additional dollar_figure was characterized as business gross_receipts consistent with that allocation r determined that dollar_figure of the legal fees and costs could be deducted as a schedule c expense and the remaining dollar_figure was a miscellaneous itemized_deduction pursuant to sec_67 i r c r also set forth an adjustment position which allocated dollar_figure million to salary and wages and nothing to business gross_receipts in accordance therewith r determined that all legal fees and costs must be taken as miscellaneous_itemized_deductions pursuant to sec_67 sec_1 held none of the proceeds are excludable from ps' gross_income under sec_104 i r c because they were not received on account of a personal injury held further ps attorney's_fees and costs are deductible as a miscellaneous itemized_deduction to which the provisions of sec_67 and sec_68 i r c are applicable alan e rothfeder jo karen parr and carla r cole for petitioners john f driscoll and shuford a tucker jr for respondent memorandum findings_of_fact and opinion körner judge respondent determined a deficiency in the federal_income_tax of petitioners lance r and elaine c lefleur for the tax_year ended date in the amount of dollar_figure petitioner elaine c lefleur is a party to this proceeding solely because she filed a joint_return with her husband and the term petitioner will be used henceforth to refer to lance r lefleur unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for decision are as follows whether dollar_figure of the dollar_figure million lump sum paid to petitioner in in settlement of a suit against his former employer is excludable from petitioners' gross_income under sec_104 as damages received on account of personal injuries we hold that it is not whether petitioners may deduct legal fees and costs incurred in bringing the suit as schedule c expenses to the extent that such fees are allocable to taxable_income we hold that they may not some of the facts are stipulated and are found accordingly the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in montgomery alabama at the time they filed their petition in this case findings_of_fact in petitioner was hired as vice president for blount energy resource corp berc a wholly owned subsidiary of blount inc blount in late blount decided to develop an information package for the purpose of exploring the potential sale of berc in date the management of blount and berc decided to reduce operating_expenses at berc in anticipation of the possible sale of the subsidiary as part of the expense reduction plan berc's montgomery-based staff was cut by approximately percent approximately employees of berc's montgomery office were either discharged or reassigned to other business entities owned by blount as an incentive to many of berc's remaining employees including petitioner and in order to induce them to continue their employment with berc pending the sale blount offered certain bonuses and severance benefits in so doing blount sought to preserve berc's value as a functioning business while looking for a buyer blount's use of incentive packages in such a manner is a common business practice the benefits were outlined in a letter from r william van sant van sant then president and chief operating officer of blount to petitioner dated date the april letter the april letter provided a lump-sum bonus equal to months' salary among other things in the event that berc was sold due to petitioner's request blount by letter dated date the april letter offered petitioner an additional arrangement whereby among other things petitioner would receive a cash payment that was tied to the sales_price obtained for berc on date petitioner accepted the offer on date a meeting was held between van sant and petitioner in which they discussed the possible separation and sale of berc's domestic and foreign assets the october meeting after the october meeting petitioner grew doubtful of blount's intent to abide by the arrangement set forth in the april letter petitioner's concern led him to contact an attorney john bolton bolton on date a meeting was held to discuss the terms of the april letter the november meeting at the conclusion of the november meeting van sant fired petitioner blount ultimately sold all of the assets of berc in three separate sales all of which had closed prior to the end of blount sold berc for dollar_figure-39 million net of transaction costs blount failed to make any payments to petitioner under either the april or april letters petitioner's action against blount berc and van sant on date petitioner instituted suit against blount berc and van sant referred to collectively herein as the defendants in the circuit_court of montgomery county alabama the complaint set forth five causes of action the first and second counts alleged that blount and berc had breached their contract with petitioner arising out of the april and april letters the third and fourth counts alleged that the defendants fraudulently induced petitioner to enter into the agreement set forth in the april letter fraud in the inducement and fraudulently represented to petitioner that they would pay him an incentive commission based upon the sales_price of berc among other_benefits promissory fraud the fifth count alleged that the defendants intended to inflict emotional distress upon petitioner the tort of outrageous conduct petitioner sought compensatory_damages interest and costs for the breach of contract counts petitioner sought compensatory and punitive_damages for the fraud counts as well as for the tort claim of outrageous conduct bolton agreed to represent petitioner in the suit after evaluation of petitioner's various claims against the defendants bolton determined that petitioner's best cause of action was for breach of contract arising out of the april letter on date the defendants filed a notice of removal to the united_states district_court for the middle district of alabama northern division based upon the premise that all of the claims asserted by petitioner were preempted and controlled by the employee_retirement_income_security_act_of_1974 publaw_93_406 88_stat_829 on date blount publicly disclosed the unexpected resignation of van sant as its president upon van sant's resignation oscar j reak reak a former president of blount returned from retirement to serve as interim president of the company the settlement negotiations and agreement on date reak met with petitioner to discuss the possibility of a settlement the november meeting reak had no interest in partially settling the litigation with petitioner and was interested only in a settlement that resolved all outstanding issues after the november meeting reak tendered a written settlement offer to petitioner dated date the november offer petitioner did not accept the november offer jim alexander alexander defendant's counsel was first advised of petitioner's response to the november offer by a telephone call from bolton the next day date thanksgiving day on thanksgiving day extensive discussions took place between bolton and alexander by the end of the day alexander and bolton reached an agreement in principle for a basis of settlement of the lawsuit the agreement in principle and alexander reported to his clients that the matter had been resolved on saturday date alexander faxed a draft settlement agreement to bolton on date alexander met with l daniel morris morris blount's vice president of legal services and communicated with bolton in an effort to finalize a written settlement agreement morris and alexander considered the adversarial nature of the relationship between petitioner and the defendants reduced prior to the execution of this document since an agreement in principle had already been attained at this time petitioner expressed concerns about the tax implications that any settlement of the case would have on him alan rothfeder another of petitioner's attorneys advised petitioner with regard to the allocation of the settlement proceeds and petitioner and his attorneys discussed the settlement allocation issues with defendants blount's sole tax concern regarding the settlement of the case was that nothing be done to compromise blount's ability to deduct any settlement payment in that regard morris alexander and reak received assurances from blount's comptroller that the proposed settlement would be deductible by blount alexander bolton and morris all actively participated in negotiating the final wording of a formal settlement agreement letter petitioner accepted blount's settlement offer on date the settlement agreement the settlement agreement states in pertinent part as follows dear lance this letter will document the agreement which we have reached through our attorneys on date emphasis added we agree as follows in exchange for the dismissal of the lawsuit blount will pay to lefleur the sum of one million dollars dollar_figure this dollar_figure sum will be payable within five days after the dismissal of that lawsuit blount agrees to pay lefleur such sum for the following claims asserted by the plaintiff a the sum of dollar_figure for the amounts claimed by lefleur under the date letter b the sum of dollar_figure for the commissions due lefleur under the date letter plus any future payments due lefleur under said date letter c the sum of dollar_figure for lefleur's tort claims on account of personal injuries and compensatory_damages including mental pain and suffering d the sum of dollar_figure for punitive_damages petitioners filed their form_1040 u s individual_income_tax_return on date petitioners excluded from gross_income dollar_figure of the dollar_figure million lump-sum settlement and reported on form_8275 disclosure statement attached to their return that this amount was exempt_income under sec_104 petitioners included in gross_income the dollar_figure allocated to the contract claim on schedule c attached to their return petitioner's occupation was listed as commission salesman on schedule c on line of schedule c petitioners deducted dollar_figure the entire amount of litigation fees and costs incurred in bringing and settling the suit against the defendants on date respondent issued a statutory_notice_of_deficiency setting forth alternative positions as relevant here respondent determined in the primary position that dollar_figure of the dollar_figure million lump-sum settlement was attributable to salary and wages respondent thereby increased petitioners' taxable_income by that amount respondent also determined that petitioners received dollar_figure of the dollar_figure million as business gross_receipts rather than dollar_figure as petitioners had reported on their return petitioners' taxable_income was thereby increased by an additional dollar_figure consistent with that allocation respondent disallowed dollar_figure of the dollar_figure of legal fees and costs claimed on schedule c and increased petitioners' adjusted_gross_income agi by that amount respondent then augmented petitioners' miscellaneous_itemized_deductions by dollar_figure subject_to the 2-percent agi limitation of sec_67 pursuant to sec_68 respondent reduced the amount of itemized_deductions otherwise allowable to petitioners since their agi was more than dollar_figure for as an alternative position respondent stated if it is ultimately determined that the dollar_figure shown as corrected business gross_receipts is not in fact business gross_receipts then it is determined that wages should be increased in the amount of dollar_figure in lieu of the dollar_figure accordingly taxable_income from salaries and wages is increased in the amount of dollar_figure and business gross_receipts are decreased in the amount of dollar_figure in connection with that alternative position respondent further stated should the allocation between business gross_receipts and wages set forth in the primary position change and or the allocation between taxable and nontaxable settlement proceeds change then legal fee allocations set forth in the primary position shall also change legal fees allocable to nontaxable settlement proceeds shall not be allowed and any allocations between wages and business gross_receipts shall result in proportionate allocations between business_expenses and miscellaneous_itemized_deductions opinion we must decide whether the express allocation of proceeds contained in the settlement agreement controls the tax effect of such proceeds to petitioners we must also decide whether legal fees and costs incurred by petitioners in connection with the suit are schedule c deductible expenses or miscellaneous_itemized_deductions to the extent that the fees are allocable to settlement proceeds that are includable in income as a preliminary matter we must address petitioners' contention that respondent failed to comply with sec_7522 and that this alleged failure justifies a shift of the burden_of_proof to respondent in this case pursuant to rule a i burden_of_proof petitioners contend that the notice_of_deficiency fails to satisfy the minimum standards required under sec_7522 and therefore the court should under rule a shift the burden_of_proof in this action to respondent in support of their argument petitioners assert that respondent's reasons for the proposed changes to petitioners' taxable_income are not set forth with sufficient specificity in the notice_of_deficiency inasmuch as only a general explanation is offered respondent on the other hand maintains that the notice_of_deficiency provides an adequate explanation of adjustments and thus a shift of the burden_of_proof is not warranted we agree with respondent the general_rule of law is clear that upon the issuance of a timely notice_of_deficiency by respondent the burden of proving the determinations in such notice to be erroneous is on the taxpayer rule a states that the burden_of_proof shall be on the petitioner except as otherwise provided by statute or determined by the court as relevant here sec_7522 provides that any notice shall describe the basis for and identify the amounts if any of the tax due sec_7522 specifies that these provisions shall apply to among others any notice described in section see ludwig v commissioner tcmemo_1994_518 sec_6212 pertains to notices of deficiency as here upon examination the notice_of_deficiency issued to petitioners specifically provides the primary position determined by respondent details an alternative position and calculates a deficiency of dollar_figure for petitioners based upon the primary position based on the foregoing discussion we hold that respondent has met the requirements of sec_7522 we therefore decline petitioners' invitation to shift the burden_of_proof in this case to respondent ii excludability of settlement proceeds under sec_104 except as otherwise provided gross_income includes income from all sources sec_61 in this regard statutory exclusions from income must be narrowly construed commissioner v schleier 515_us_232 115_sct_2159 under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness sec_104 o'gilvie v united_states u s ___ 117_sct_452 commissioner v schleier u s at __ s ct pincite 106_tc_441 sec_1_104-1 income_tax regs petitioners contend that dollar_figure is excludable from gross_income under sec_104 because the settlement agreement expressly allocated that amount to the tort claim for personal injuries in support of their position petitioners cite 76_tc_116 affd without published opinion 676_f2d_682 1st cir in which we stated that the most important fact in determining the purpose of the payment is express language in the agreement stating that the payment was made on account of personal injuries petitioners further maintain that the settlement agreement should be respected by this court because it was entered into in good_faith between adverse parties at arm's length on the other hand respondent contends that no part of the settlement proceeds qualifies for exclusion as damages received on account of personal injuries under sec_104 on that basis respondent maintains that the entire amount of the settlement proceeds or dollar_figure million is includable in petitioners' gross_income respondent posits that the express allocation of the proceeds in the settlement agreement should be disregarded since the agreement was not entered into by the parties in an adversarial context at arm's length and in good_faith for the reasons set forth below we agree with respondent we have had numerous opportunities to address the issue of the proper allocation of the proceeds of a settlement agreement in the context of sec_104 see eg 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir 100_tc_93 affd 33_f3d_625 6th cir 98_tc_1 88_tc_834 affd without published opinion 845_f2d_1013 3d cir 87_tc_1294 affd 848_f2d_81 6th cir 87_tc_236 affd 835_f2d_67 3d cir 79_tc_680 affd without published opinion 749_f2d_37 9th cir glynn v commissioner supra 58_tc_32 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement rather than the validity of the claim controls whether such amounts are excludable under sec_104 504_us_229 robinson v commissioner supra pincite ascertaining the nature of the claim is a factual determination that is generally made by reference to the settlement agreement in light of the facts and circumstances surrounding it 349_f2d_610 10th cir affg tcmemo_1964_33 seay v commissioner supra pincite in this regard we ask in lieu of what was the settlement amount_paid 105_tc_396 a key factor in that determination is the intent of the payor or the payor's dominant reason in making the payment robinson v commissioner supra pincite britell v commissioner tcmemo_1995_264 see 290_f2d_283 2d cir affg tcmemo_1960_21 metzger v commissioner supra pincite where the settlement agreement expressly allocates the settlement proceeds between tortlike personal injury damages and other damages the allocation is generally binding for tax purposes and the tortlike personal injury damages are excludable under sec_104 bagley v commissioner supra pincite robinson v commissioner supra pincite threlkeld v commissioner supra pincite7 fono v commissioner supra pincite however an express allocation set forth in the settlement is not necessarily determinative of the nature of the claim if the agreement is not entered into by the parties in an adversarial context at arm's length and in good_faith or if other factors indicate that the payment was intended by the parties to be for a different purpose bagley v commissioner supra pincite threlkeld v commissioner supra pincite7 where the express allocation is not to be respected other factors which include the payor's intent and the background of the litigation rise to the fore in determining the nature of the claim see knuckles v commissioner supra pincite 59_tc_634 a the settlement agreement was not entered into by the parties in an adversarial context at arm's length this court has considered previously the circumstances under which we will and will not disregard specific allocations made in a written settlement agreement see eg bagley v commissioner supra 102_tc_465 vacated and remanded per curiam without published opinion 84_f3d_433 5th cir robinson v commissioner supra fono v commissioner supra mcshane v commissioner tcmemo_1987_ petitioners aver that the situation herein is almost identical to that in mckay v commissioner supra and is distinguishable from both robinson v commissioner supra and bagley v commissioner supra upon which respondent relies robinson v commissioner supra involved an action initiated by the taxpayers in state court against a texas bank for failure to release its lien on the taxpayers' property after the jury returned a verdict in the taxpayers' favor for approximately dollar_figure million including dollar_figure million for lost profits dollar_figure million for mental anguish and dollar_figure million in punitive_damages the parties settled in the final judgment reflecting the settlement which was drafted by the parties and signed by the trial judge percent of the settlement proceeds were allocated to mental anguish and percent were allocated to lost profits we held that the allocation in the final judgment did not control the tax effects of the settlement proceeds to the recipients because it was uncontested nonadversarial and entirely tax motivated and did not accurately reflect the realities of the parties' settlement id pincite in bagley v commissioner supra pincite we concluded that the express allocation of dollar_figure million as damages for personal injuries provided for in the settlement agreement was not controlling and we determined that dollar_figure of that sum was to be allocated as punitive_damages the payor's primary concern was to pay as little as possible to dispose_of all claims of the taxpayer moreover we noted that it was clearly in the interest of both parties not to allocate an amount to punitive_damages despite the fact that the record showed that both parties had considered the strong possibility of petitioner's recovering punitive_damages both parties worked on the terms of the settlement document and the taxpayer had consulted a tax attorney concerning the allocation of the settlement proceeds in contrast with robinson v commissioner supra and bagley v commissioner supra in mckay v commissioner supra we found that the settlement was made by hostile parties who continued to be adverse with respect to the allocations to be made therein we noted that the allocation of the settlement proceeds between the wrongful discharge tort claim and the breach of contract claim was based on counsels' estimates of probability of success on the merits recognition of the jury verdict and mutual assessment of the total and relative values of the claims mckay v commissioner supra pincite in mckay v commissioner supra while the taxpayer wanted the settlement award to be as high an amount as possible to compensate him for his losses he also desired that the other party be punished for its behavior however the settlement agreement stated affirmatively that no amount was paid to the taxpayer to satisfy damages under rico or to satisfy punitive_damages claims the taxpayer was never given free reign to structure the settlement allocation see also fono v commissioner t c pincite express allocation made in an earlier settlement agreement between quaker oats co quaker and taxpayers was upheld as one entered into at arm's length and in good_faith the taxpayers sought an allocation of a portion of the agreed payment to personal injury-- damages for emotional distress --but quaker emphatically rejected that request mcshane v commissioner supra express language in settlement agreement was respected where evidence in the record established that the inclusion of the language in the settlement agreements was the result of bona_fide arm's-length negotiations and the tax consequences of the settlement were never considered in the negotiations but instead the settlement amounts were arrived at solely from a consideration by each party of the risks it would be subjected to by continuing the appeal while not identical we think that the facts of the instant case are similar to those of 102_tc_116 and 105_tc_396 and are distinguishable from those of mckay v commissioner supra mcshane v commissioner supra and 79_tc_680 while the underlying litigation was certainly adversarial by the time the settlement agreement was executed on december the parties were no longer adversaries see robinson v commissioner supra pincite an agreement in principle had already been reached on thanksgiving day and was expressly referred to in the settlement agreement the record reflects that blount was not concerned with the amount of the settlement proceeds that was allocated to tortlike personal injury damages vis-a-vis other damages as a result petitioner in effect was able to unilaterally allocate the proceeds the defendant's only concerns were that all of petitioner's claims be settled and that nothing be done to compromise the deductibility of the settlement to blount while not controlling the deductibility of the payor's payment is a factor to be considered in determining whether the parties have adverse interests in regard to their allocations see mckay v commissioner t c pincite indeed we agree with respondent that to the extent that such an allocation resulted in a larger net recovery to petitioner and had no corresponding negative impact on blount such allocation was equally favorable to blount in that it aided its ability to resolve the lawsuit for the smallest settlement payment amount possible moreover as in robinson v commissioner supra pincite and bagley v commissioner supra pincite but unlike mckay v commissioner supra pincite the allocation did not accurately reflect the realities of petitioner's underlying claims as discussed above neither party had any interest in ensuring that the allocation language accurately represented the risks of the various claims the attorneys for both sides felt that petitioner's contract and fraud claims were the strongest and his tort claim of outrageous conduct among the weakest blount especially feared a runaway jury on punitive_damages in the event that the case were remanded to state court since alabama juries were known for their large punitive_damages awards despite the foregoing the settlement agreement allocated percent of the lump-sum proceeds to personal injury claims only percent to the contract claim arising out of the april letter and nothing whatsoever to the fraud claims and punitive_damages claims thus in contrast to mckay v commissioner supra the settlement agreement was not based on counsels' estimates of the probability of success on the merits had the case gone to trial see mcshane v commissioner tcmemo_1987_151 moreover we note that unlike mcshane v commissioner supra the tax effects of the allocation were considered by petitioner during the negotiations on date contrary to petitioners' request we shall not blindly accept the parties' allocation of settlement proceeds where as here the allocation is patently inconsistent with the realities of the underlying claims as determined by the attorneys for both parties see robinson v commissioner supra pincite cf fono v commissioner supra pincite we are not convinced that a weighing of the 'economic realities'--ie the merits of petitioners' claims --is the standard to be applied where a taxpayer challenges the allocation in his own agreement emphasis added to do so would effectively eviscerate the requirements of sec_104 and would allow taxpayers to exclude settlement proceeds from income at will in those instances where the payor is unconcerned with how the allocation is made b the facts and circumstances in the instant case reveal that the settlement was not on account of personal injury claims having decided to look behind the express allocation made in the settlement agreement we turn now to examine other factors including the payor's intent and the details surrounding the litigation to characterize the nature of the claim robinson v commissioner supra pincite threlkeld v commissioner t c pincite petitioners' attempt to characterize dollar_figure of the dollar_figure million payment as having been made on account of personal injuries is belied by the record see glynn v commissioner t c pincite other than petitioner's self-serving testimony and the conclusory testimony of his psychotherapist which we do not find persuasive there is no evidence before the court that the defendants' actions caused petitioner to suffer emotional distress petitioner was fired discreetly and suffered no undue amount of attention moreover petitioner could not point to the interference of the defendants as the source of his difficulty in finding a new job finally petitioner testified that he had been seeing a psychotherapist for several years prior to his firing as a result of the deterioration of his marriage and problems with his children compare noel v commissioner tcmemo_1997_113 the evidence before the court is that payor's actions caused petitioner to suffer emotional distress with knuckles v commissioner tcmemo_1964_33 the doctor did not make a determination that taxpayer's emotional condition was attributable to an act on the part of the payor in light of the facts and circumstances we conclude that petitioner suffered no injury to his health that could be attributed to the actions of the defendants and we are not persuaded that such injury was the basis of any payment to him by blount see knuckles v commissioner f 2d pincite rather while the settlement agreement ostensibly sought to settle all of petitioner's claims blount's dominant reasons for payment were to avoid a large punitive_damages award as well as to avoid losing on the contract claim arising out of the april letter at trial settlement proceeds recovered under either of these claims are not excludable from income under sec_104 accordingly we sustain respondent's determination in the notice_of_deficiency with respect to the inclusion of an additional dollar_figure of the lump sum as gross_income iii deductibility of legal fees and costs as we have often stated deductions are a matter of legislative grace and petitioners bear the burden of proving that they are entitled to any deductions claimed rule a 503_us_79 both parties agree that petitioner's legal fees and costs are deductible if at all under sec_162 as expenses paid_or_incurred in the course of petitioner's trade_or_business however the deductibility of petitioner's legal expenses must also be tested against sec_265 sec_265 provides in pertinent part as follows a general_rule --no deduction shall be allowed for-- expenses --any amount otherwise allowable as a deduction which is allocable to one or more classes of income wholly exempt from taxes imposed by this subtitle since we held above that none of the settlement proceeds are excludable from income under sec_104 sec_265 does not apply to disallow any portion of the otherwise deductible expenses our inquiry however does not end here we must next consider whether petitioners' deduction must be itemized rather than taken on schedule c sec_62 which defines agi lists the deductions from gross_income which are allowed for the purpose of computing agi above-the-line deductions sec_62 states the general_rule that trade_or_business deductions are allowed for such purpose only if such trade_or_business does not consist of the performance of services by the taxpayer as an employee consequently for employed individuals sec_162 trade and business deductions are ordinarily itemized_deductions sec_161 and sec_162 see alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir work-related expenses_incurred by an independent_contractor on the other hand are deductible above_the_line under sec_62 petitioners contend that the legal fees and costs were incurred in petitioner's capacity as an independent_contractor rather than as an employee petitioners state that respondent has adduced no evidence to dispute petitioner's independent_contractor status therefore petitioners assert that the deductions are not itemized_deductions but above-the- line schedule c deductions respondent on the other hand avers that petitioners have presented no evidence entitling them to deduct the expenses on schedule c we agree with respondent the code does not define the term employee whether the employer-employee relationship exists is a factual question weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir among the relevant factors in determining the nature of an employment relationship are the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the taxpayer's opportunity for profit or loss the permanency of the relationship between the parties the principal's right of discharge whether the work performed is an integral part of the principal's business what relationship the parties believe they are creating and the provision of benefits typical of those provided to employees nlrb v united ins co of am 390_us_254 weber v commissioner supra pincite 89_tc_225 affd 862_f2d_751 9th cir no single factor is determinative rather all the incidents of the relationship must be weighed and assessed nlrb v united ins co of am supra pincite weber v commissioner supra pincite the documentary_evidence and testimony in the record indicate that at all times berc treated petitioner as an employee and that petitioner regarded himself as such nevertheless petitioners maintain that petitioner did not incur these expenses in the course of his trade_or_business as an employee of berc because he would not have been entitled to the commissions associated with the sale as part of his regular salary while this may be true petitioners do not explain how this transposes petitioner's employee status into that of an independent_contractor the arrangement set forth in the april letter was meant as an addition to petitioner's regular salary in order to entice petitioner to continue his employment with berc pending its sale we find that petitioners have failed to meet their burden of proving that petitioner was anything other than an employee of berc rule a consequently no amount of petitioner's recovery is allocable to business gross_receipts on that basis we hold that petitioners must itemize their related deduction for legal fees and costs on schedule a rather than deduct their expenses on schedule c sec_67 imposes a 2-percent floor on the miscellaneous_itemized_deductions of individuals for all taxable years beginning after date miscellaneous_itemized_deductions are defined in sec_67 as those itemized_deductions that are not specifically enumerated in sec_67 as sec_162 itemized_deductions are not included in sec_67 they are limited by the 2-percent floor sec_1 1t a i temporary income_tax regs fed reg date accordingly we further hold that petitioners' deduction for legal fees and costs is circumscribed by the percent floor under sec_67 in addition since petitioners' agi was over dollar_figure for the taxable_year ended date the amount of miscellaneous_itemized_deductions that they may claim is subject_to the provisions of sec_68 we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing and issues previously resolved decision will be entered for respondent
